Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 2-11 and 13-15 are presented for examination. Applicant filed an amendment on 4/4/22 amending claim 2. After careful consideration of Applicant’s remarks, the examiner has withdrawn double patenting rejections, claim objections, and the grounds of rejection of claims 2-11 and 13-15 based on 35 U.S.C. 103, however, new grounds of rejections of claims 2-11 and 13-15 under 35 U.S.C. 112(a) necessitated by Applicant’s amendment are established in the instant office action as set forth in detail below.

Response to Arguments
Applicant’s arguments with respect to the combination of Alberth, Frader and Altonen does not disclose “sense, at predetermined intervals, an electrical current provided to the appliance via the power cord…transmit messages to a load control device at each of the predetermined intervals…transmit, at each of the predetermined intervals, a message to the load control device” have been fully considered and are persuasive.  The rejection of claims 2-11 and 13-15 based on 35 U.S.C. 103 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-11 and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 now recites “sense, at predetermined intervals, an electrical current provided to the appliance…a communication circuit configured to transmit messages to a load control device at each of the predetermined intervals…in response to sensing, via the sensing circuit, the electrical current provided to the appliance, transmit, at each of the predetermined intervals, a message to the load control device”. However, the most relevant portion for these limitations in the specification discloses “The load-sensing remote control device 330 may be configured to sense the operational characteristic of an electrical load (e.g., the load current that flows through the clothes dryer 322) continuously, or at predetermined intervals. The load-sensing remote control device 330 may be configured to detect a change in the operational characteristic, for example a change of a magnitude of the load current flowing from the AC power source 304, through the clothes dryer 322. In response to sensing a change in the operational characteristic, the load-sensing remote control device 330 may transmit one or more messages (e.g., via RF signals 306) to a device that is associated with the lighting control system 300, such as the plug-in load control device 314. For example, the control circuit may cause the wireless communication circuit to transmit the one or more messages in response to a change of the magnitude of the load current flowing through the clothes dryer 322 that is detected by the sensing circuit” (paragraph [0056] of the published US20200033902). The paragraph, at most, provide support for “sense, at predetermined intervals, an electrical current provided to the appliance, in response to sensing, via the sensing circuit, the electrical current provided to the appliance, transmit a message to the load control device”, there is no support in the specification for “a communication circuit configured to transmit messages to a load control device at each of the predetermined intervals…in response to sensing, via the sensing circuit, the electrical current provided to the appliance, transmit, at each of the predetermined intervals, a message to the load control device” as recited in amended claim 2.
Claims 3-11 and 13-15, included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiency of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claim above.

Allowable Subject Matter
Claim 2 would be allowable if the rejection(s) under 35 U.S.C. 112(a), set forth in this Office action, is overcome without changing the scope of the current claim language of claim 2.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/
Primary Examiner, Art Unit 2117